                  Case 1:18-cr-10473-DPW Document 3 Filed 12/14/18 Page 1 of 1


AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 District District
                                             __________   of Massachusetts
                                                                   of __________


              UNITED STATES of AMERICA,                        )
                             Plaintiff                         )
                                v.                             )      Case No. 1:18-cr-10473 DPW
                       MARTIN WARD,                            )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

        defendant, Martin Ward.                                                                                        .


Date:     December 14, 2018                                                              s/Kevin L. Barron
                                                                                         Attorney’s signature

                                                                                   Kevin L. Barron, BBO 550712
                                                                                     Printed name and bar number


                                                                                     50 Congress St. - 6th Fl.
                                                                                     Boston, MA 02109-4075

                                                                                               Address

                                                                                    kevinbarronesq@gmail.com
                                                                                            E-mail address

                                                                                          (617) 407-6837
                                                                                          Telephone number

                                                                                          (617) 507-6333
                                                                                             FAX number
